Citation Nr: 0718369	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  06-16 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for benefits administered by 
the Department of Veterans Affairs (VA).


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision of the 
VA Regional Office in Manila, the Republic of the Philippines 
(the RO).

The appellant was scheduled for a hearing before the 
undersigned Veterans Law Judge (VLJ) in Washington, DC in May 
2007.  He withdrew his hearing request in April 2007 and has 
not since requested another hearing.  Accordingly, the Board 
will proceed to a decision on this appeal.  See 38 C.F.R. § 
20.704(e) (2006).

The undersigned VLJ advanced the appellant's case on the 
docket on its own motion in June 2007 due to his advanced 
age.  See 38 C.F.R. § 20.900 (2006).


FINDING OF FACT

The service department certified in June 2006 that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including recognized guerilla service, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
requirements and may not be considered a veteran for purposes 
of VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 2002); 38 
C.F.R. §§ 3.1(d), 3.7, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the appellant in May 2006 which was specifically 
intended to address the requirements of the VCAA.  The May 
2006 letter from the RO specifically notified the appellant 
of the type of documentation needed to verify his alleged 
periods of service and set forth the provisions of 38 C.F.R. 
§ 3.203 outlining what constitutes acceptable evidence to 
establish such service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the May 2006 
VCAA letter, the appellant was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The May 2006 letter notified the appellant that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the May 2006 letter instructed the appellant to 
"[s]end us the original or a certified copy of your DD Form 
214 or other separation papers for all periods of service."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The May 2006 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the appellant that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the appellant was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  

In the instant case, the appellant was provided with VCAA 
notice via the May 2006 VCAA letter.  His claim was then 
readjudicated in the July 2006 supplemental statement of the 
case (SSOC), after he was provided with the opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VCAA notice(s).  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the appellant in proceeding to consider his claim on the 
merits.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (2), (3), (4), and (5) are rendered 
moot by the Board's determination herein that the appellant 
is not a veteran as that term is defined in the law and 
regulations.  The appellant's claim is being denied because 
of element (1), his lack of veteran status.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

Thus, there is no prejudice to the appellant in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant].

Based on this procedural history, the Board finds that the 
appellant was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes various documents submitted 
by the appellant which he alleges confirm his service in the 
Philippine Commonwealth Army.  The record also includes a 
determination from the service department regarding the 
appellant's alleged service.  The appellant has not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The appellant was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to present testimony at 
a personal hearing if he so desired.  As noted in the 
Introduction, the appellant cancelled his scheduled hearing 
before the undersigned in April 2007.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent Law and Regulations

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2006).  
As a predicate requirement for a grant of VA benefits, a 
claimant must establish that he or she is a "veteran," 
defined as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2006); see 
also Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Commonwealth of the Philippines, 
including recognized guerrilla service, may, under certain 
circumstances, constitute recognized service in the armed 
forces of the United States for VA purposes.  38 C.F.R. §§ 
3.40, 3.41 (2006).  However, such service must be certified 
as qualifying by appropriate military authority.  38 C.F.R. § 
3.203 (2006).

Under 38 C.F.R. § 3.203(a), VA may only accept evidence of 
service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy is issued by the service department or 
if the copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the document in 
the custodian's custody; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994).  Only service department records 
can establish if and when a person was serving on qualifying 
active service.  Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The 
service department's findings are binding and conclusive upon 
VA.  VA does not have the authority to alter the findings of 
the service department.  See Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997); see also Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

Analysis

The appellant maintains that he had had qualifying military 
service in the Philippine Commonwealth Army for purposes of 
establishing eligibility for VA benefits.

As outlined immediately above, the Board is bound to accept 
service department findings in determining whether a claimant 
had valid military service.  See Venturella, 11 Vet. App. at 
341; Cahall, 7 Vet. App. at 237.  VA does not have the 
authority to alter findings of the service department.  See 
Duro, 2 Vet. App. at 532.

In this case, the service department determined in June 2006 
that the appellant had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces."  
Because VA is bound to accept the findings of the service 
department in this regard, the Board finds that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  See 38 C.F.R. § 3.203 
(2006); see also Duro, supra.  

In support of his claim, the appellant has submitted numerous 
documents purportedly signed by officials of the Philippine 
government, which he contends certify his service with the 
Philippine forces during World War II.  Among these documents 
are a "Certificate of Relief from Active Duty" from the 
Philippine Commonwealth Army showing discharge from service 
in May 1945; a certification from the Adjutant General of the 
Philippines showing service in the Philippine Commonwealth 
Army from December 1942 to April 1945; and a letter of 
promotion to private first class dated in July 1943 on 
letterhead purportedly from the "Sixth Military District" 
of the "Army of the United States of America."  
The appellant in essence urges the Board to accept these 
documents and to reject the recent status determination made 
by the service department.  

With respect to documents allegedly from the Philippine 
government, the Board notes that the Philippines has its own 
laws and regulations which permit recognition of military 
service that is not recognized by the United States 
government.  The documents submitted by the appellant fail to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as they are not official documents of the 
appropriate Unites States service department.  Therefore, 
these documents may not be accepted by the Board as 
verification of the appellant's service for the purpose of 
receiving VA benefits.

The Board also notes that even if the appellant was a member 
of the Philippine Commonwealth Army, such would not entitle 
him to the particular benefit he seeks, namely entitlement to 
a nonservice-connected pension.  The regulations make clear 
that service in Philippine Commonwealth Army, even while such 
forces were in the service of the United States Armed Forces 
before July 1, 1946, does not constitute qualifying service 
for purposes of entitlement to nonservice-connected pension 
benefits.  See 38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 
3.40, 3.41 (2006).

Moreover, to the extent the appellant has made vague 
statements to the affect that he had service with the United 
States military, he has not submitted a DD Form 214 or its 
equivalent, nor has he identified any other documentary 
evidence establishing such service.  In any event, as 
outlined above, the service department has made clear that 
the appellant had no such service.

In short, based on the record in this case, the Board 
concludes that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Thus, he is not considered a "veteran" for purposes of 
establishing eligibility to VA benefits.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

As a final point of information, if an individual believes 
there is a reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).


ORDER

The claim of entitlement to basic eligibility for VA benefits 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


